Citation Nr: 0309396	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-14 530	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
tonsillectomy.

2.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 1997 and November 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought on appeal.  This appeal was merged in July 
2002 with docket number 98-07 765.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) became 
law.  Among other directives, the VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative of requisite evidence, 
and enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993.  

The Board undertook additional medical development pursuant 
to 38 C.F.R. § 19.9.  Recently, however, the United States 
Court of Appeals for the Federal Circuit invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without securing a waiver.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The result is that the RO must 
review evidence developed by the Board in August 2002 and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  Of course, the review by the 
RO may indicate a need for further development.  Also, the RO 
must notify the veteran of the applicable provisions of the 
VCAA, including what evidence is needed to support the 
claims, what evidence VA will develop, and what evidence the 
veteran must furnish.  

Because of the court decision in Disabled American Veterans, 
supra, a remand in this case is required.  Accordingly, this 
case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. 
§ 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  
 
2.  The RO should review the November 18, 
2002, and December 6, 2002, reports of VA 
examination obtained by the Board.  The RO 
should perform any additional development 
as indicated. 

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
residuals of a tonsillectomy and a 
prostate condition.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




